WiNslow, J.
If the findings of the special verdict were supported by the evidence, and there were no material errors in the rulings upon the evidence, it seems entirely clear, that the judgment was right. The defendant claims that the evidence was insufficient to show either that the explosion was caused by gas which escaped from its system, or that, if so, such escape was from any pipe laid or maintained by the defendant. The evidence wras quite long, and we shall not attempt to review it. In our judgment there was sufficient evidence to warrant the jury in. finding as they did upon both of these questions.
One Boyd, a former occupant of the building, testified for plaintiff that he smelled gas in the cellar of the building frequently during the winter and spring of 1891. No objection to the testimony was made when offered, but defendant, at the close of the case, moved to strike the same out, on the ground that there was no evidence to show that such smell continued up to the time of the explosion, which motion was overruled. As we read the testimony of the witness Marshall, there is evidence tending to show that the smell of gas was frequently observable in the cellar after Boyd left the building, and up to about the time of the explosion; but if we are wrong about this, we do not think the court erred in refusing to strike- out the testimony, it having been received without objection in the first instance.
A cash register and large mirror were damaged by the explosion, and defendant claims that the evidence was insufficient to show the extent to which they were damaged by the explosion, and that the amounts allowed by the *655jury for injury to these two articles should not have been allowed. The evidence is meager on these points, but, in the absence of anything to controvert it, we cannot say it is insufficient.
By the Court. — -Judgment affirmed.